     Case 2:19-cr-00163-GW Document 170 Filed 08/10/21 Page 1 of 16 Page ID #:513



1    TRACY L. WILKISON
     Acting United States Attorney
2    CHRISTOPHER D. GRIGG
     Assistant United States Attorney
3
     Chief, National Security Division
4    KHALDOUN SHOBAKI (Cal. Bar No. 232864)
     Assistant United States Attorney
5    Deputy Chief, Cyber & I.P. Crimes Section
     LAUREN RESTREPO (Cal. Bar. No. 319873)
6    Assistant United States Attorney
     Cyber & I.P. Crimes Section
7         1500 United States Courthouse
8         312 North Spring Street
          Los Angeles, California 90012
9         Telephone: (213) 894-0759/3825
          Facsimile: (213) 894-2927
10        E-mail:    khaldoun.shobaki@usdoj.gov
                     lauren.restrepo@usdoj.gov
11
     Attorneys for Plaintiff
12   UNITED STATES OF AMERICA
13                             UNITED STATES DISTRICT COURT
14                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
15   UNITED STATES OF AMERICA,                No. CR 19-163-GW-4
16               Plaintiff,                   PLEA AGREEMENT FOR DEFENDANT
                                              KENNETH LASHAWN HADLEY
17                    v.
18   JERRELL EUGENE ANDERSON et al.,
19               Defendants.
20

21

22

23        1.      This constitutes the plea agreement between KENNETH LASHAWN
24   HADLEY (“defendant”) and the United States Attorney’s Office for the
25   Central District of California (the “USAO”) in the above-captioned
26   case.     This agreement is limited to the USAO and cannot bind any
27   other federal, state, local, or foreign prosecuting, enforcement,
28   administrative, or regulatory authorities.
     Case 2:19-cr-00163-GW Document 170 Filed 08/10/21 Page 2 of 16 Page ID #:514



1                               DEFENDANT’S OBLIGATIONS

2         2.    Defendant agrees to:

3               a.    At the earliest opportunity requested by the USAO and

4    provided by the Court, appear and plead guilty to count one of the

5    indictment in United States v. Jerrell Eugene Anderson et al., CR No.

6    19-163-GW, which charges defendant with conspiracy to distribute and

7    possess with intent to distribute controlled substances, in violation

8    of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(C).

9               b.    Not contest facts agreed to in this agreement.

10              c.    Abide by all agreements regarding sentencing contained

11   in this agreement.

12              d.    Appear for all court appearances, surrender as ordered

13   for service of sentence, obey all conditions of any bond, and obey

14   any other ongoing court order in this matter.

15              e.    Not commit any crime; however, offenses that would be

16   excluded for sentencing purposes under United States Sentencing

17   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

18   within the scope of this agreement.

19              f.    Be truthful at all times with the United States

20   Probation and Pretrial Services Office and the Court.

21              g.    Pay the applicable special assessment at or before the

22   time of sentencing unless defendant has demonstrated a lack of

23   ability to pay such assessments.

24                              THE USAO’S OBLIGATIONS

25        3.    The USAO agrees to:

26              a.    Not contest facts agreed to in this agreement.

27              b.    Abide by all agreements regarding sentencing contained

28   in this agreement.

                                           2
     Case 2:19-cr-00163-GW Document 170 Filed 08/10/21 Page 3 of 16 Page ID #:515



1               c.    At the time of sentencing, move to dismiss the

2    remaining counts of the indictment as against defendant.           Defendant

3    agrees, however, that at the time of sentencing the Court may

4    consider any dismissed charges in determining the applicable

5    Sentencing Guidelines range, the propriety and extent of any

6    departure from that range, and the sentence to be imposed.

7               d.    At the time of sentencing, provided that defendant

8    demonstrates an acceptance of responsibility for the offense up to

9    and including the time of sentencing, recommend a two-level reduction

10   in the applicable Sentencing Guidelines offense level, pursuant to

11   U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

12   additional one-level reduction if available under that section.

13              e.    At the time of sentencing, recommend that defendant be

14   sentenced to a term of imprisonment no higher than the low end of the

15   applicable Sentencing Guidelines range, provided that the offense

16   level used by the Court to determine that range is 23 or higher.               For

17   purposes of this agreement, the low end of the Sentencing Guidelines

18   range is that defined by the Sentencing Table in U.S.S.G. Chapter 5,

19   Part A.

20                               NATURE OF THE OFFENSE

21        4.    Defendant understands that for defendant to be guilty of

22   the crime charged in count one, that is, conspiracy to distribute and

23   possess with intent to distribute controlled substances, in violation

24   of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(C), the following must be

25   true: (1) beginning on a date unknown and continuing until on or

26   about March 4, 2019, there was an agreement between two or more

27   persons to distribute, or possess with intent to distribute, a

28

                                           3
     Case 2:19-cr-00163-GW Document 170 Filed 08/10/21 Page 4 of 16 Page ID #:516



1    controlled substance; and (2) defendant joined in the agreement

2    knowing of its purpose and intending to help accomplish that purpose.

3                                       PENALTIES

4         5.    Defendant understands that the statutory maximum sentence

5    that the Court can impose for a violation of Title 21, United States

6    Code, Section 846, 841(a), (b)(1)(C) is: 20 years’ imprisonment; a

7    three-year period of supervised release; a fine of $1,000,000; and a

8    mandatory special assessment of $100.

9         6.    Defendant understands that under 21 U.S.C. § 862a,

10   defendant will not be eligible for assistance under state programs

11   funded under the Social Security Act or Federal Food Stamp Act or for

12   federal food stamp program benefits, and that any such benefits or

13   assistance received by defendant’s family members will be reduced to

14   reflect defendant’s ineligibility.

15        7.    Defendant understands that supervised release is a period

16   of time following imprisonment during which defendant will be subject

17   to various restrictions and requirements.         Defendant understands that

18   if defendant violates one or more of the conditions of any supervised

19   release imposed, defendant may be returned to prison for all or part

20   of the term of supervised release authorized by statute for the

21   offense that resulted in the term of supervised release, which could

22   result in defendant serving a total term of imprisonment greater than

23   the statutory maximum stated above.

24        8.    Defendant understands that, by pleading guilty, defendant

25   may be giving up valuable government benefits and valuable civic

26   rights, such as the right to vote, the right to possess a firearm,

27   the right to hold office, and the right to serve on a jury. Defendant

28   understands that he is pleading guilty to a felony and that it is a

                                           4
     Case 2:19-cr-00163-GW Document 170 Filed 08/10/21 Page 5 of 16 Page ID #:517



1    federal crime for a convicted felon to possess a firearm or

2    ammunition.    Defendant understands that the conviction in this case

3    may also subject defendant to various other collateral consequences,

4    including but not limited to revocation of probation, parole, or

5    supervised release in another case and suspension or revocation of a

6    professional license.     Defendant understands that unanticipated

7    collateral consequences will not serve as grounds to withdraw

8    defendant’s guilty plea.

9         9.    Defendant and his counsel have discussed the fact that, and

10   defendant understands that, if defendant is not a United States

11   citizen, the conviction in this case makes it practically inevitable

12   and a virtual certainty that defendant will be removed or deported

13   from the United States.      Defendant may also be denied United States

14   citizenship and admission to the United States in the future.

15   Defendant understands that while there may be arguments that

16   defendant can raise in immigration proceedings to avoid or delay

17   removal, removal is presumptively mandatory and a virtual certainty

18   in this case.    Defendant further understands that removal and

19   immigration consequences are the subject of a separate proceeding and

20   that no one, including his/her attorney or the Court, can predict to

21   an absolute certainty the effect of his conviction on his immigration

22   status.    Defendant nevertheless affirms that he wants to plead guilty

23   regardless of any immigration consequences that his plea may entail,

24   even if the consequence is automatic removal from the United States.

25                                    FACTUAL BASIS

26        10.   Defendant admits that defendant is, in fact, guilty of the

27   offense to which defendant is agreeing to plead guilty.           Defendant

28   and the USAO agree to the statement of facts provided below and agree

                                           5
     Case 2:19-cr-00163-GW Document 170 Filed 08/10/21 Page 6 of 16 Page ID #:518



1    that this statement of facts is sufficient to support a plea of

2    guilty to the charge described in this agreement and to establish the

3    Sentencing Guidelines factors set forth in paragraph 12 below but is

4    not meant to be a complete recitation of all facts relevant to the

5    underlying criminal conduct or all facts known to either party that

6    relate to that conduct.

7         Beginning in August 2018 and continuing through at least March

8    4, 2019, within the Central District of California and elsewhere,

9    defendant conspired and agreed with the four co-defendants in this

10   case to knowingly and intentionally distribute, and possess with

11   intent to distribute, methamphetamine, heroin, cocaine base, and

12   cocaine.   Defendant joined in the agreement knowing of its purpose

13   and intending to help accomplish that purpose.

14        In furtherance of the conspiracy, and to accomplish its objects,

15   co-defendant 1, using the moniker “drugpharmacist” and

16   “rickandmortyshop,” would offer for sale and sell drugs -- including

17   methamphetamine, heroin, cocaine base, and cocaine -- to customers on

18   the darknet marketplaces Dream and Wall Street Market.           Defendant and

19   co-defendants 1, 2, 3, and 5 would package drugs in stuffed animals

20   for shipment to “drugpharmacist” and “rickandmortyshop” customers.

21   Defendant and co-defendants 1, 2, and 3 would then deliver packages

22   containing drugs to post offices in the Central District of

23   California for shipment to “drugpharmacist” and “rickandmortyshop”

24   customers.

25        Defendant committed at least one overt act in furtherance of the

26   conspiracy, including the following:

27        On or about August 20, 2018, at an apartment in Winnetka,

28   California, defendant and co-defendants 1, 2, and 3 packaged drug

                                           6
     Case 2:19-cr-00163-GW Document 170 Filed 08/10/21 Page 7 of 16 Page ID #:519



1    parcels for shipment to customers.        Later that same day, co-

2    defendants 1, 2, and 3 delivered the drug parcels to post offices for

3    shipment to customers, including parcels containing methamphetamine,

4    heroin, and cocaine base.

5         The next month, on or about September 13, 2018, defendant

6    delivered additional drug parcels for shipment to customers.

7                                  SENTENCING FACTORS

8         11.   Defendant understands that in determining defendant’s

9    sentence the Court is required to calculate the applicable Sentencing

10   Guidelines range and to consider that range, possible departures

11   under the Sentencing Guidelines, and the other sentencing factors set

12   forth in 18 U.S.C. § 3553(a).       Defendant understands that the

13   Sentencing Guidelines are advisory only, that defendant cannot have

14   any expectation of receiving a sentence within the calculated

15   Sentencing Guidelines range, and that after considering the

16   Sentencing Guidelines and the other § 3553(a) factors, the Court will

17   be free to exercise its discretion to impose any sentence it finds

18   appropriate up to the maximum set by statute for the crime of

19   conviction.

20        12.   Defendant and the USAO agree to the following applicable

21   Sentencing Guidelines factors:

22      Base Offense Level:             30      U.S.S.G. § 2D1.1(a)(5)(B)(i);

23                                                                         (c)(4)

24      Minimal Role                    -4                  U.S.S.G. § 3B1.2(a)

25

26   Defendant and the USAO reserve the right to argue that additional

27   specific offense characteristics, adjustments, and departures under

28   the Sentencing Guidelines are appropriate.

                                           7
     Case 2:19-cr-00163-GW Document 170 Filed 08/10/21 Page 8 of 16 Page ID #:520



1         13.   Defendant and the USAO agree that:

2               a.    Defendant did not use violence or credible threats of

3    violence or possess a firearm or other dangerous weapon (or induce

4    another participant to do so) in connection with the offense charged

5    in count one; and

6               b.    Defendant was not an organizer, leader, manager, or

7    supervisor of others in the offense charged in count one and was not

8    engaged in a continuing criminal enterprise.

9         14.   Defendant understands that there is no agreement as to

10   defendant’s criminal history or criminal history category.

11        15.   Defendant and the USAO reserve the right to argue for a

12   sentence outside the sentencing range established by the Sentencing

13   Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

14   (a)(2), (a)(3), (a)(6), and (a)(7).

15                         WAIVER OF CONSTITUTIONAL RIGHTS

16        16.   Defendant understands that by pleading guilty, defendant

17   gives up the following rights:

18              a.    The right to persist in a plea of not guilty.
19              b.    The right to a speedy and public trial by jury.

20              c.    The right to be represented by counsel –- and if

21   necessary have the Court appoint counsel -- at trial.           Defendant

22   understands, however, that, defendant retains the right to be

23   represented by counsel –- and if necessary have the Court appoint

24   counsel –- at every other stage of the proceeding.

25              d.    The right to be presumed innocent and to have the

26   burden of proof placed on the government to prove defendant guilty

27   beyond a reasonable doubt.

28

                                           8
     Case 2:19-cr-00163-GW Document 170 Filed 08/10/21 Page 9 of 16 Page ID #:521



1               e.    The right to confront and cross-examine witnesses

2    against defendant.

3               f.    The right to testify and to present evidence in

4    opposition to the charges, including the right to compel the

5    attendance of witnesses to testify.

6               g.    The right not to be compelled to testify, and, if

7    defendant chose not to testify or present evidence, to have that

8    choice not be used against defendant.

9               h.    Any and all rights to pursue any affirmative defenses,

10   Fourth Amendment or Fifth Amendment claims, and other pretrial

11   motions that have been filed or could be filed.

12                          WAIVER OF APPEAL OF CONVICTION

13        17.   Defendant understands that, with the exception of an appeal

14   based on a claim that defendant’s guilty plea was involuntary, by

15   pleading guilty defendant is waiving and giving up any right to

16   appeal defendant’s conviction on the offense to which defendant is

17   pleading guilty.     Defendant understands that this waiver includes,

18   but is not limited to, arguments that the statutes to which defendant
19   is pleading guilty are unconstitutional, and any and all claims that

20   the statement of facts provided herein is insufficient to support

21   defendant’s plea of guilty.

22     LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE AND COLLATERAL ATTACK

23        18.   Defendant agrees that, provided the Court imposes a total

24   term of imprisonment within or below the range corresponding with an

25   offense level of 23 and the criminal history category calculated by

26   the Court, defendant gives up the right to appeal all of the

27   following: (a) the procedures and calculations used to determine and

28   impose any portion of the sentence; (b) the term of imprisonment

                                           9
     Case 2:19-cr-00163-GW Document 170 Filed 08/10/21 Page 10 of 16 Page ID #:522



1    imposed by the Court; (c) the fine imposed by the Court, provided it

2    is within the statutory maximum; (d) to the extent permitted by law,

3    the constitutionality or legality of defendant’s sentence, provided

4    it is within the statutory maximum; (e) the term of probation or

5    supervised release imposed by the Court, provided it is within the

6    statutory maximum; and (f) any of the following conditions of

7    probation or supervised release imposed by the Court: the conditions

8    set forth in Second Amended General Order 20-04 of this Court; the

9    drug testing conditions mandated by 18 U.S.C. §§ 3563(a)(5) and

10   3583(d); and the alcohol and drug use conditions authorized by 18

11   U.S.C. § 3563(b)(7).

12         19.   Defendant also gives up any right to bring a post-

13   conviction collateral attack on the conviction or sentence, except a

14   post-conviction collateral attack based on a claim of ineffective

15   assistance of counsel or an explicitly retroactive change in the

16   applicable Sentencing Guidelines, sentencing statutes, or statutes of

17   conviction.    Defendant understands that this waiver includes, but is

18   not limited to, arguments that the statutes to which defendant is

19   pleading guilty are unconstitutional, that newly discovered evidence

20   purportedly supports defendant’s innocence, and any and all claims

21   that the statement of facts provided herein is insufficient to

22   support defendant’s plea of guilty.

23         20.   The USAO agrees that, provided that all portions of the

24   sentence are at or above the statutory minimum and at or below the

25   statutory maximum specified above and the Court imposes a term of

26   imprisonment within or above the range corresponding with an offense

27   level of 23 and the criminal history category calculated by the

28

                                           10
     Case 2:19-cr-00163-GW Document 170 Filed 08/10/21 Page 11 of 16 Page ID #:523



1    Court, the USAO gives up its right to appeal any portion of the

2    sentence.

3                        RESULT OF WITHDRAWAL OF GUILTY PLEA

4          21.   Defendant agrees that if, after entering a guilty plea

5    pursuant to this agreement, defendant seeks to withdraw and succeeds

6    in withdrawing defendant’s guilty plea on any basis other than a

7    claim and finding that entry into this plea agreement was

8    involuntary, then (a) the USAO will be relieved of all of its

9    obligations under this agreement; and (b) should the USAO choose to

10   pursue any charge that was either dismissed or not filed as a result

11   of this agreement, then (i) any applicable statute of limitations

12   will be tolled between the date of defendant’s signing of this

13   agreement and the filing commencing any such action; and

14   (ii) defendant waives and gives up all defenses based on the statute

15   of limitations, any claim of pre-indictment delay, or any speedy

16   trial claim with respect to any such action, except to the extent

17   that such defenses existed as of the date of defendant’s signing this

18   agreement.

19                    RESULT OF VACATUR, REVERSAL OR SET-ASIDE

20         22.   Defendant agrees that if the count of conviction is

21   vacated, reversed, or set aside, both the USAO and defendant will be

22   released from all their obligations under this agreement.

23                            EFFECTIVE DATE OF AGREEMENT

24         23.   This agreement is effective upon signature and execution of

25   all required certifications by defendant, defendant’s counsel, and an

26   Assistant United States Attorney.

27

28

                                           11
     Case 2:19-cr-00163-GW Document 170 Filed 08/10/21 Page 12 of 16 Page ID #:524



1                                  BREACH OF AGREEMENT

2          24.   Defendant agrees that if defendant, at any time after the

3    signature of this agreement and execution of all required

4    certifications by defendant, defendant’s counsel, and an Assistant

5    United States Attorney, knowingly violates or fails to perform any of

6    defendant’s obligations under this agreement (“a breach”), the USAO

7    may declare this agreement breached.        All of defendant’s obligations

8    are material, a single breach of this agreement is sufficient for the

9    USAO to declare a breach, and defendant shall not be deemed to have

10   cured a breach without the express agreement of the USAO in writing.

11   If the USAO declares this agreement breached, and the Court finds

12   such a breach to have occurred, then: (a) if defendant has previously

13   entered a guilty plea pursuant to this agreement, defendant will not

14   be able to withdraw the guilty plea, and (b) the USAO will be

15   relieved of all its obligations under this agreement.

16         25.   Following the Court’s finding of a knowing breach of this

17   agreement by defendant, should the USAO choose to pursue any charge

18   that was either dismissed or not filed as a result of this agreement,

19   then:

20               a.    Defendant agrees that any applicable statute of

21   limitations is tolled between the date of defendant’s signing of this

22   agreement and the filing commencing any such action.

23               b.    Defendant waives and gives up all defenses based on

24   the statute of limitations, any claim of pre-indictment delay, or any

25   speedy trial claim with respect to any such action, except to the

26   extent that such defenses existed as of the date of defendant’s

27   signing this agreement.

28

                                           12
     Case 2:19-cr-00163-GW Document 170 Filed 08/10/21 Page 13 of 16 Page ID #:525



1                c.    Defendant agrees that: (i) any statements made by

2    defendant, under oath, at the guilty plea hearing (if such a hearing

3    occurred prior to the breach); (ii) the agreed to factual basis

4    statement in this agreement; and (iii) any evidence derived from such

5    statements, shall be admissible against defendant in any such action

6    against defendant, and defendant waives and gives up any claim under

7    the United States Constitution, any statute, Rule 410 of the Federal

8    Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

9    Procedure, or any other federal rule, that the statements or any

10   evidence derived from the statements should be suppressed or are

11   inadmissible.

12            COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

13                                 OFFICE NOT PARTIES

14         26.   Defendant understands that the Court and the United States

15   Probation and Pretrial Services Office are not parties to this

16   agreement and need not accept any of the USAO’s sentencing

17   recommendations or the parties’ agreements to facts or sentencing

18   factors.
19         27.   Defendant understands that both defendant and the USAO are

20   free to: (a) supplement the facts by supplying relevant information

21   to the United States Probation and Pretrial Services Office and the

22   Court, (b) correct any and all factual misstatements relating to the

23   Court’s Sentencing Guidelines calculations and determination of

24   sentence, and (c) argue on appeal and collateral review that the

25   Court’s Sentencing Guidelines calculations and the sentence it

26   chooses to impose are not error, although each party agrees to

27   maintain its view that the calculations in paragraph 12 are

28   consistent with the facts of this case.         While this paragraph permits

                                           13
     Case 2:19-cr-00163-GW Document 170 Filed 08/10/21 Page 14 of 16 Page ID #:526



1    both the USAO and defendant to submit full and complete factual

2    information to the United States Probation and Pretrial Services

3    Office and the Court, even if that factual information may be viewed

4    as inconsistent with the facts agreed to in this agreement, this

5    paragraph does not affect defendant’s and the USAO’s obligations not

6    to contest the facts agreed to in this agreement.

7          28.   Defendant understands that even if the Court ignores any

8    sentencing recommendation, finds facts or reaches conclusions

9    different from those agreed to, and/or imposes any sentence up to the

10   maximum established by statute, defendant cannot, for that reason,

11   withdraw defendant’s guilty plea, and defendant will remain bound to

12   fulfill all defendant’s obligations under this agreement.            Defendant

13   understands that no one –- not the prosecutor, defendant’s attorney,

14   or the Court –- can make a binding prediction or promise regarding

15   the sentence defendant will receive, except that it will be within

16   the statutory maximum.

17                              NO ADDITIONAL AGREEMENTS

18         29.   Defendant understands that, except as set forth herein,
19   there are no promises, understandings, or agreements between the USAO

20   and defendant or defendant’s attorney, and that no additional

21   promise, understanding, or agreement may be entered into unless in a

22   writing signed by all parties or on the record in court.

23   ///

24   ///

25   ///

26

27

28

                                           14
 Case 2:19-cr-00163-GW Document 170 Filed 08/10/21 Page 15 of 16 Page ID #:527




 1                  PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING

 2       30.   The parties agree that this agreement will be considered

 3   part of the record of defendant's guilty plea hearing as if the

 4   entire agreement had been read into the record of the proceeding.

 5   AGREED AND ACCEPTED

 6   UNITED STATES ATTORNEY'S OFFICE
     FOR THE CENTRAL DISTRICT OF
 7   CALIFORNIA

 8   TRACY L. WILKISON
     Acting United States Attorney
 9
                           D                         08/10/2021
10
     KH���                                         Date
11   LAUREN RESTREPO
     Assistant United States Attorneys
12
                                                     8/09/21
13   KENNETH LASHAWN HADLEY                        Date
     Def�
14             ,.
                                                     8-9-21
15
     SHAUN KHOJAYAN                                Date
     Attorney for Defendant KENNETH
16   LASHAWN HADLEY
17

18                             CERTIFICATION OF DEFENDANT
19        I have read this agreement in its entirety.          I have had enough
20   time to review and consider this agreement, and I have carefully and
21   thoroughly discussed every part of it with my attorney.         I understand
22   the terms of this agreement, and I voluntarily agree to those terms.
23   I have discussed the evidence with my attorney, and my attorney has
24   advised me of my rights, of possible pretrial motions that might be
25   filed, of possible defenses that might be asserted either prior to or

26   at trial, of the sentencing factors set forth in 18 U.S.C. § 3553(a),
27   of relevant Sentencing Guidelines provisions, and of the consequences

28   of entering into this agreement.      No promises, inducements, or
                                         15
 Case 2:19-cr-00163-GW Document 170 Filed 08/10/21 Page 16 of 16 Page ID #:528




 1   representations of any kind have been made to me other than those

 2   contained in this agreement .    No one has threatened or forced me in

 3   any way to enter into this agreement .    I am satisfied with the

 4   representation of my attorney in this matter, and I am pleading

 5   guilty because I am guilty of the charge and wish to take advantage

 6   of the promises set forth in this agreement, and not for any other

 7   reason.

 8                                                8/09/21

 9   KENNETH LASHAWN HADLEY                      Date
     Defendant
10

11                     CERTIFICATION OF DEFENDANT'S ATTORNEY

12        I am KENNETH LASHAWN HADLEY's attorney.         I have carefully and

13   thoroughly discussed every part of this agreement with my client.

14   Further,   I have fully advised my client of his rights, of possible
15   pretrial motions that might be filed,    of possible defenses that might

16   be asserted either prior to or at trial, of the sentencing factors

17   set forth in 18 U.S.C. § 3553(a), of relevant Sentencing Guidelines

18   provisions, and of the consequences of entering into this agreement.

19   To my knowledge : no promises,   inducements, or representations of any

20   kind have been made to my client other than those contained in this

21   agreement; no one has threatened or forced my client in any way to

22   enter into this agreement ; my client 's decision to enter into this

23   agreement is an informed and voluntary one; and the factual basis set

24   forth in this agreement is sufficient to support my client 's entry of

25   a guilty plea pursuant to this agreement.

26
                                                        8-9-21
27   SHAUN                                         Date
     Attorney for Defendant KENNETH
28   LASHAWN HADLEY

                                        16
